DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claim 13, this claim recites manufacturing multiple tapered root segment sections using the method according to claim 1.  Note that claim 1 appears to encompass two embodiments.  The first embodiment is described in dependent claims 2 and 3 where longitudinal cuts are made to form longitudinal segments, and the second embodiment is described in dependent claims 7-9 where the winding core has a double truncated cone and cutting separates two truncated cones.  Claim 13 is indefinite because it points to claim 1 for features actually found in claim 3 (root segment sections which can be arranged in a circle), not claim 1.  Claims 14 and 15 depend on claim 13 and therefore indefinite for the same reasons.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llorente Gonzalez (US 20090114337).
As to claim 1, Llorente Gonzalez teaches method for manufacturing tapered root segment sections for a root segment of a wind turbine blade (Abstract) comprising: 
(a) winding multiple layers of a fabric ([0010], “two external layers of fibre”) around a winding core (1) to form a multi- layered structure tapered transverse to the winding direction (Fig. 1; Fig. 7),  
(b) applying adhesive to the fabric ([0010], “semi-liquid state”), 
(c) curing the adhesive applied to the fabric to form a cured multilayered structure ([0016]), 
(d) separating the cured multilayered structure from the winding core ([0048]), and 
(e) cutting the cured multilayered structure into the tapered root segment sections ([0042]-[0043]).  
	As to claims 4-9, Llorente Gonzalez teaches winding multiple layers to form two adjacent multilayered portions having truncated cone shapes (Fig. 7, item 36) with a deck area congruent with both (Fig. 8, above 26) tapering in an opposing direction and cut along a circumference (Figs. 7 and 8, item 37) to produce two truncated cone shapes.  As to claims 11 and 12, Llorente Gonzalex depicts a smooth winding surface (Fig. 7, Fig. 8) and applies a demoulding agent ([0011]) that meets the claimed release agent onto the core prior to winding composite materials on the core.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Llorente Gonzalez (US 20090114337) in view of Moeller Larsen (US 20130285284).
As to claims 2-3, Llorente Gonzalez teaches cutting circumferentially (Figs. 7-8) but is silent to cutting in a direction transverse to the circumference to form at least four root segment sections.
However, Moeller Larson teaches that a round reinforcement configuration for a wind turbine blade root ([0002]) may be provided as four or more segments (Fig. 5).  In the combination, one viewing Moeller Larson would have recognized that the Llorent Gonzalez article could obviously be provided in segments by additionally cutting the Llorent Gonzalez article longitudinally.
	It would have been prima facie obvious to provide axial/longitudinal cuts in the Llorente Gonzalez article as an obvious improvement because (i) providing the root segment reinforcement as modules makes them work as building blocks for the root section manufacture and eases manufacturing (Moeller Larsen, [0016]) and (ii) breaking down the root section into smaller components or modules allows for time consuming operations of load critical parts to be manufactured adjacent to the root section production by a parallel process (Moeller Larsen [0017] and [0018]).
	As to claims 13-14, Llorente Gonzalez teaches the subject matter of claim 1, but is silent to manufacturing multiple sections, arranging the multiple sections in a round shape, and “casting” to obtain a root segment, along with the subject matter of claims 14 and 15.  However, Moeller Larsen teaches providing multiple tapered root segment sections arranged in a round shape with a gap between them (Fig. 4, items 3 and 9 or Fig. 10, item 1 where gap accommodates bushings 17)R, and a step interpreted to meet the claimed casting (See Fig. 10, layers above and below items 1 and 17; also Fig. 15, items 25 and 26).  It would have been prima facie obvious prior to filing to provide the Llorente Gonzalez article in radial segments as taught by Moeller Larson as an obvious improvement because (i) providing the root segment reinforcement as modules makes them work as building blocks for the root section manufacture and eases manufacturing (Moeller Larsen, [0016]) and (ii) breaking down the root section into smaller components or modules allows for time consuming operations of load critical parts to be manufactured adjacent to the root section production by a parallel process (Moeller Larsen [0017] and [0018]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Llorente Gonzalez (US 20090114337) in view of Tate (US 2,814,313).
As to claim 10, Llorente Gonzalez is silent to the immersing or vacuum infusing.  However, Tate teaches that a tubular structure may be formed by providing a fibrous tape (26) and impregnating the fibrous tape with a curable resin in an immersing process (Fig. 1, items 26, 28, 30).
It would have been prima facie obvious to incorporate the Tate process into Llorente Gonzalez as an obvious interchangeable substitute process for the semi-liquid state resin introduction already taught by Llorente Gonzalez ([0010], “semi-liquid state”). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Llorente Gonzalez (US 20090114337) in view of Moeller Larsen (US 20130285284), and further in view of Wackerle (US 4,412,784).  Llorente Gonzalez and Moeller Larsen teach the subject matter of claim 13 above under 35 U.S.C. 103.
As to claim 15, Llorente Gonzalez and Moeller Larsen do not specifically teach arranging multiple layers on the outer and inner side of the root segment and casting to obtain the turbine blade.  
However, Wackerle teaches fiber layers alternating with cross-wise fiber orientation layers (4:53-68) on the inner and outer side of a root segment (Fig. 2).  As shown in Fig. 2, the multiple layers are cast/solidified into a blade.
It would have been prima facie obvious to form a blade around the modified Llorente Gonzalez article because Llorente Gonzalez teaches/suggests forming a wind turbine blade root for use in a wind turbine blade and Wackerle teaches/suggests a method of making a wind turbine blade within the scope of the Llorente Gonzalez teaching/suggestion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742